ORDER

Donald Cudejko appeals a district court order dismissing his civil rights action filed under 42 U.S.C. § 1983. The case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Cudejko sued a state court, its clerk, its administrator, a judge, and a court reporter, alleging that the defendants violated his constitutional rights by not providing him with copies of the records and transcripts from his four state court convictions. Over Cudejko’s objections, the district court adopted the magistrate judge’s report and recommendation, concluded that Cudejko had failed to state a claim, and dismissed the case. Cudejko has filed a timely appeal.
We conclude that the district court properly dismissed Cudejko’s case because it failed to state a claim. This court reviews de novo a district court order dismissing a suit for failure to state a claim under 28 U.S.C. § 1915A(b). Brown v. Bargery, 207 F.3d 863, 867 (6th Cir.2000). The court must construe the complaint in the light most favorable to the plaintiff, accept his factual allegations as true, and determine whether he can prove any set of facts in support of his claims that would entitle him to relief. Id. Although Cudejko paid the fee for his action, the complaint is still subject to dismissal under § 1915A if it seeks relief from a governmental entity or employee and fails to state a claim. McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir.1997).
Our review of the record reveals that the case was properly dismissed for the reasons set forth in the magistrate judge’s report and recommendation filed on December 13, 2000, as adopted by the district court in its order of March 19, 2001.
Accordingly, this court affirms the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.